Title: II. Jefferson’s Fair Copy for the Committee, 26 June–6 July 1775
From: Jefferson, Thomas
To: 


                        <We> A Declaration <of> by the representatives of the United colonies of America now sitting in General Congress, <to all nations send greeting> <of> setting forth the causes & necessity of their tak[ing up arms].
                        The large strides of late taken by the legislature of Great Britain towards establishing over these colonies their absolute rule, and the hardiness of the present attempt to effect by force of arms what by law or right they could never effect, render it necessary for us also to change the ground of opposition, and to close with their last appeal from reason to arms. and as it behoves those, who are called to this great decision, to be assured that their cause is approved before supreme reason; so is it of great avail that it’s justice be made known to the world, whose affections will ever take part with those encountering oppression. Our forefathers, inhabitants of the island of Great Britain <having long endeavored to bear up against the evils of misrule>, left their native land<s> to seek on these shores a residence for civil & religious freedom. at the expence of their blood, <with> to the ruin of their fortunes, with the relinquishment of every thing quiet & comfortable in life, they effected settlements in the inhospitable wilds of America; <they> and there established civil societies with various forms of constitution<s> <but possessing all what is inherent in all, the full and perfect powers of legislation>. to continue their connection with the friends whom they had left they arranged themselves by charters of compact under <one> the same common king, who thus completed their powers of full and perfect legislation and became the link of union between the several parts of the empire. some occasional assumptions of power by the parliament of Great Britain, however unacknowledged by the constitution of our governments, were finally acquiesced in thro’ warmth of affection. proceeding thus in the fulness of mutual harmony and confidence, both parts of the empire increased in population & in wealth with a rapidity unknown in the history of man. the political institutions of America, it’s various [soils and climates opened a] certain resource to the unfortunate & to the enterprising of  every country, and ensured to them the acquisition & free possession of property. Great Britain too acquired a lustre and a weight among the powers of the earth, which her internal resources could never have given her. to a communication of the wealth and the power of <the whole> every part of the empire we may surely ascribe in some measure the illustrious character she sustained through her last European war, & it’s successful event. at the close of that war <however having subdued all her foes, she> <er successful & glorious Minister was discarded & successive> it pleased our sovereign to make a change. the new ministry finding all the foes of Britain subdued took up the unfortunate idea of subduing her friends also. <by their Influence> her parliament then for the first time <asserted a right> <were persuaded to assume & assert> assumed a power of unbounded legislation over the Colonies of America; and in the <space> course of ten years <during which they have> <proceeded to exercise><d> <this right> have given such decisive specimen of the spirit of this new legislation as leaves no room to doubt the consequence of acquiescence under it. by several acts of parliament passed within that spa[ce of time] they have <attempted to take from us> undertaken to give and grant our money without our consent, a right of which we have ever had the exclusive exercise; they have interdicted all commerce to one of our principal towns, thereby annihilating it’s property in the hands of the holders; they have cut off the commercial intercourse of whole colonies with foreign countries; they have extended the jurisdiction of courts of admiralty beyond their antient limits; the<reb>y have depriv<ing>ed us of the inestimable <right> privilege of trial by a jury of the vicinage in cases affecting both* life & property; they have declared that American subjects charged with certain offences shall be transported beyond sea to be tried before the very persons against whose pretended sovereignty the offence is supposed to be committed; they have attempted fundamentally to alter the form of government in one of these colonies, a form <established> secured by charters on the part of the crown and confirmed by acts of it’s own legislature <and further secured by charters on the part of the crown>; they have erected in a neighboring province, acquired by the joint arms of Great Britain & America a tyranny dangerous to the very existence of all these colonies. But why should we enumerate their injuries in the detail? by one act they have suspended the powers of one American legislature, & by another have declared they may legislate for us themselves in all cases whatsoever. these two acts alone form a basis broad enough whereon to erect a despotism of  unlimited extent. and what is to secure us against this dreaded evil? the persons assuming these powers are not chosen by us, are not subject to our controul or influ[ence] are exempted by their situation from the operation of these laws, and lighten their own burthens in proportion as they increase ours. these temptations might put to trial the severest characters of antient virtue: with what new armour then shall a British parliament encounter the rude assault? toward these deadly injuries from the tender plant of liberty which we have brought over, & with so much affection fostered on these our own shores we have pursued every temperate, every respectful measure. we have supplicated our king at various times, in terms almost disgraceful to freedom; we have reasoned, we have remonstrated with parliament in the most mild & decent language; we have even proceeded to break off our commercial intercourse with our fellow subjects, as the last peaceable admonition that our attachment to no nation on earth should supplant our attachment to liberty. and here we had well hoped was the ultimate step of the controversy. but subsequent events have shewn how vain was even this last remain of confidence in the moderation of the British ministry.* during the course of the last year their troops in a hostile manner invested the town of Boston in the province of Massachuset’s bay, and from that time have held the same beleaguered by sea & land. on the 19th day of April in the present year they made an unprovoked <attack> assault on the inhabitants of the said province at the town of Lexington, murdered eight of them on the spot and wounded many others. from thence they proceeded in <the> all the array of war to the town of Concord where they set upon another party of the inhabitants of the same province, killing many of them also burning houses, & laying waste property until repressed by <the arms of> the <Country> people <who> suddenly assembled to oppose this cruel aggression. hostilities thus commenced on the part of the ministerial army have been since by them pursued without regard to faith or to fame. the inhabitants of the town of Boston in order to procure their enlargement having entered into treaty with <a certain Thomas Gage, principal instigator of these enormities> General Gage their Governor <to procure their Enlargement>, it was stipulated that the said inhabitants, <after> having first deposited their arms with their own magistrates <their arms & military stores> should have free liberty to depart out of the said town, taking with them their other <goods &> effects. their arms <and military stores> they accordingly delivered in, and claimed the stipulated license of departing with their  effects. but in open violation of plighted faith & honor, in defiance of the sacred obligations of treaty which even savage nations observe, their arms <and warlike stores>, deposited with their own magistrates to be preserved as their property, were immediately seised by a body of armed men under orders from the said <Thomas> General [Gage], the greater part of the inhabitants were detained in the town, and the few permitted to depart were compelled to leave their most valuable effects behind. we leave the world to <their> it’s own reflections on this atrocious perfidy. that we might no longer doubt the ultimate aim of these ministerial manoeuvres, <the same Thomas> General Gage, by proclamation bearing date the 12th day of June, after reciting the grossest falsehoods and calumnies against the good people of these colonies, proceeds to declare them all, either by name or description, to be rebels & traitors, to supersede <by his own authority> the exercise of the common law of the said province, and to proclaim and order instead thereof the use and exercise of the law martial. this bloody edict issued, he has proceeded to commit further ravages & murders in the same province, burning the town of Charlestown, attacking & killing great numbers of the people residing or assembled therein; and is now going on in an avowed course of murder & devastation, taking every occasion to destroy the lives & properties of the inhabitants <of the said province>. to oppose his arms, we also have taken arms. we should be wanting to ourselves, we should be perfidious to posterity, we should be unworthy that free ancestry from <whom> <which> <whom> which we derive our descent, should we submit with folded arms to military butchery & depredation, to gratify the lordly ambition, or sate the avarice of a British ministry. We do then most solemnly, before god and the world declare, that, regardless of every consequence, at the risk of every distress, the arms we have been compelled to assume we will <wage> use with perseverance, exerting to the utmost energies all those powers which our creator hath given us, to <guard> preserve that liberty which he committed to us in sacred deposit, & to protect from every hostile hand our lives & our properties. But that this <our> declaration may not disquiet the minds of our <good> Friends & fellow subjects <in Britain or other> in any part<s> of the empire, we do further assure them that we mean not in any wise to affect that union with them in which we have so long & so happily lived, and which we wish so much to see again restored. that necessity must be hard indeed which may force upon us this desperate measure, or induce us to avail ourselves of any aid <which> their enemies  might proffer. we did not embody a soldiery to commit aggression on them; we did not raise armies for glory or for conquest. we did not invade their island carrying death or slavery to it’s inhabitants. <we took arms> in defence of our persons and properties under actual violation we <have taken> took up arms. when that violence shall be removed, when hostilities shall cease on the part of the aggressors, hostilities shall cease on our part also. <the moment they withdraw their armies we will disband ours> for the atchievement of this happy event, we call for & confide in the good offices of our fellow subjects beyond the Atlantic. of their friendly dispositions we do not yet cease to hope; aware, as they must be, that they have nothing more to expect from the same common enemy than the humble favor of being last devoured. and we devoutly implore the assistance of Almighty god to conduct us happily thro’ this great conflict to dispose <the minds of> his majesty, his ministers, & parliament to <reasonable terms> reconciliation with us on reasonable terms & to deliver us from the evils of a civil war.
                    